Citation Nr: 9915654
Decision Date: 07/09/99	Archive Date: 09/09/99

DOCKET NO. 97-13 850               DATE JUL 09, 1999

On appeal from the decision of the Department of Veterans Affairs
(VA) Regional Office in Providence, Rhode Island

ORDER

The following correction is made in a decision issued by the Board
in this case on June 7, 1999:

On lines 15 and 16, page 5, correct "there is competent medical
evidence of record of a nexus between the cause of the veteran's
death and service" to read "there is no competent medical evidence
of record of a nexus between the cause of the veteran's death and
service."

E.M. KRENZER 
Member, Board of Veterans' Appeals


Citation Nr: 9915654       
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-13 850      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1942 to October 1945 and from June 
1953 to October 1970; he died in July 1996.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1996, by the Providence, Rhode Island Regional 
Office (RO), which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and Survivors' and Dependents' Educational 
Assistance under Chapter 35.  The notice of disagreement with 
this determination was received in January 1997.  The 
statement of the case was issued in February 1997.  The 
appellant's substantive appeal was received in March 1997.  
Private treatment reports were received in October 1997.  A 
report of contact (VA Form 119) was completed in October 
1998.  A supplemental statement of the case was issued in 
October 1998.  The appeal was received at the Board in March 
1999.  


FINDINGS OF FACT

1.  The veteran died in July 1996, at the age of 72; the 
immediate cause of death was reported on the Certificate of 
Death as intracerebral bleed.  No other significant condition 
contributing to the death was reported on the death 
certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  The service medical records contain no reference to 
intracerebral bleed nor was it present within one year of 
service.

4.  There is no competent medical evidence of record of a 
nexus between the cause of the veteran's death and service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for entitlement to Survivors' and 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. § 21.3021 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

             Service Connection for the Cause of the 
Veteran's Death.

The basic facts in this case are not in dispute and may be 
briefly summarized.  The record reflects that the veteran 
died in July 1996, at the age of 72.  A certificate of death, 
dated in July 1996, shows that the veteran's death was 
attributed to intracerebral bleed.  No other significant 
condition contributing to the death was reported on the death 
certificate.  No autopsy was performed.  At the time of the 
veteran's death, service connection had not been established 
for any disability.  

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death.  The 
appellant asserts that the service medical records reflect 
hypertension, and that the veteran's life span was shortened 
as a result of uncontrolled hypertension.  Therefore, she 
argues that the veteran's death was caused by a disability 
that had its onset in military service; as such, service 
connection for the cause of his death is warranted.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly, or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  If a veteran had 90 days or more 
of wartime service or served after December 31, 1946, and 
cardiovascular disease is manifested to a compensable degree 
within one year following discharge from service, it will be 
considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

An appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation. Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the inservice 
injury or disease and the demonstrated disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's, or appellant's, solitary 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well- 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records contain no reference to 
intracerebral bleed nor was it present within one year of 
service.  Further, there is competent medical evidence of 
record of a nexus between the cause of the veteran's death 
and service.  

In this case, the appellant believes that the veteran's 
hypertension was first manifested in service and eventually 
contributed to the cause of the veteran's death.  However, as 
the appellant does not have any medical expertise she is not 
competent to render such an opinion.  Espiritu.  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
competent medical evidence to establish a relationship 
between the cause of the veteran's death and service, the 
claim is not well-grounded.  See Caluza, 7 Vet. App. At 506.  

The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the appellant in appellate denial 
of this claim as not well-grounded.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).  

II.  Survivors' and Dependents' Educational Assistance 
benefits.

Under controlling law and regulation, basic eligibility for 
Chapter 35 educational assistance benefits is established for 
a veteran's child or surviving spouse if the veteran dies of 
a service-connected disability or died while a total and 
permanent service-connected disability was in existence.  38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 21.3021 
(1998).  Because it has not been established that service 
connection is warranted for the cause of the veteran's death 
and because a permanent and total rating for service 
connected disability was not in effect at the time of the 
veteran's death, there is no basis on which to find 
eligibility for Chapter 35 benefits under the law.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, must be denied because of the lack of legal entitlement 
under the law.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well-grounded.  

Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to Chapter 35 of Title 38, United States 
Code is denied.  



             
       E. M. KRENZER
       Member, Board of Veterans' Appeals


